DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/EP2018/068864 filed on 07/12/2018 which claims foreign priority to EPO Application 17305926.2 filed on 07/13/2017.


Status of the claims
Claims 1-17 are pending.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5 and 8-11, drawn to an ex vivo method for predicting anti-TNF alpha response in a patient with an inflammatory disease in which TNF alpha treatment is indicated, 
comprising the steps of: 
(a) measuring, before any anti-TNF alpha treatment (M0), the level LM of Burkholderiales in a patient stool sample, and 
(b) calculating the score S1 = LM/Lref, 
wherein: 
if S1 >1, the patient is considered likely to have a clinical response to the anti-TNF alpha treatment, or, 
if S1 ≤ 1, the patient is considered unlikely to have a clinical response to the anti-TNF alpha treatment, 
ref is established on patient samples from a group (1) of patients with clinical improvement after treatment with TNF alpha and a group (2) of patients who did not show any clinical improvement after treatment with TNF alpha, each of the groups (1) and (2) comprising at least 60 patients for which level of Burkholderiales at M0 was measured, and the Lref value is determined as the mean value separating patients from group (1) of patients in group (2).

Group II, claims 6-7, drawn to an ex vivo method for predicting anti-TNF alpha response in a patient with an inflammatory disease in which TNF alpha treatment is generally indicated, 
comprising the steps of: 
(a) measuring, before any anti-TNF alpha treatment, the alpha diversity index LV of fecal microbiota in a patient stool sample, and 
(b) calculating an alpha diversity score D1=LV/Lref3, wherein Lref3 is a reference value of alpha diversity index, 
wherein:
if D1 > 1, the patient is considered likely to have a clinical response to the anti-TNF alpha treatment, or, 
if D1 ≤ 1, the patient is considered unlikely to have a clinical response to anti-TNF alpha treatment, 
wherein Lref3 is established on patients samples  from a group (1) of patients with clinical improvement after treatment with TNF-alpha, and a group (2) of patients who did not show any clinical improvement after treatment with TNF-alpha, each of the groups (1) and (2) comprising at least 60 patients  for which  fecal microbiota at M0 was analyzed, and the Lef3 value is determined as the mean value separating patients from group (1) of patients in group (2).

Group III, claims 12-16, drawn a method of measuring at least one bacteria selected from the group consisting of Burkholderiales, Serratia marcescens, Klebsiella oxytoca, Enterococcus gallinarum, Weissella cibaria and Coprococcus eutactus in a subject treated with anti-TNF alpha treatment for the treatment of an inflammatory disease.

Group IV, claim 17, drawn a primer for the sequencing and/or amplification of Burkholderiales having the sequence 5’-TGACGCTCATGCACGAAAGC-3’ (SEQ ID NO: 8).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Regarding claim 17, the prior art of GenBank Accession No. HM081417 (June 2010) teach a 157 bp nucleotide sequence that is 100% identical to the instant 20 bp SEQ ID NO: 8 at nucleotides 122 -141. This nucleotide fragment having nucleotides 122 -141, derived from GenBank Accession No. HM081417, is suitable to provided as a primer for the sequencing and/or amplification of Burkholderiales.

Suppiah et al. (2010)
	Suppiah et al. further teach that it was already a matter of routine practice to derive Burkholderiales specific sequence to provide as primer for hybridization to, or for amplification of, and/or for detection of a Burkholderiales sequence (see pg 10, Table 1 for primer disclosures).

An et al. (2003)
An et al. provided primer and probe design guidance at paragraphs [0065]-[0067]:
"Various probes and primers can be designed around the disclosed nucleotide sequences. Primers may be of any length but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the second residue is 2, etc., an algorithm defining all primers can be proposed:
n to n+y
where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus one (9 to 19), where n+y does not exceed the last number of the sequence. Thus, for a 10-mer, the probes correspond to bases 1 to 10, 2 to 11, 3 to 12 . . . and so on. For a 15-mer, the probes correspond to bases 1 to 15, 2 to 16, 3 to 17 . . . and so on. For a 20-mer, the probes correspond to bases 1 to 20, 2 to 21, 3 to 22 . . . and so on."
Therefore, An et al. not only taught designing primers of any length based on a known sequence, but also taught an algorithm for defining all possible primers of a given length based on a known sequence.  In this respect, An et al. taught that all possible subsequences of a known sequence could be considered as a primer for that sequence.  While An et al. was discussing in particular sequences having to do with prostate, bladder and breast cancer (see Abstract), one of ordinary skill in the art would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study.

SantaLucia et al. (2007)
SantaLucia et al. teach on page 14, “over the last 10 years (1996–2006), I have informally polled scientists who are experts in PCR and asked: “What percentage of the time does a casually designed PCR reaction ‘work’ without any experimental optimization?” In this context, “work” means that the desired amplification product is made in good yield with a minimum of artifact products such as primer dimers, wrong amplicons, or inefficient amplification. By “casually designed,” I mean that typical software tools are used by an experienced molecular biologist. The consensus answer is 70–75%.
If one allows for optimization of the annealing temperature in the thermocycling protocol (e.g., by using temperature gradient optimization), magnesium concentration optimization, and primer concentration optimization, then the consensus percentage increases to 90–95%."
Thus, SantaLucia et al. teach primers casually designed to a target sequence have a reasonable expectation of success at hybridizing, amplifying and detecting a target sequence.

It would have been prima facie obvious to an ordinary skilled artisan, wanting to identify the presence of a Burkholderiales sequence in a sample, before the effective filing date of the instant invention, to derive the instant SEQ ID NO: 8 using conventional primer design guidance as taught by An et al. and Santa Lucia et al.
Based on Suppiah et al., it was already a routine matter of practice to make Burkholderiales specific primer  sequence (see the primer sequence(s) on pg 10, table 1 of Suppiah et al.)
The ordinary skilled artisan would have had a reasonable expectation at selecting the instant sequence (SEQ ID NO: 8) as a sequence derived from genBank Accession No. HM081417 and at providing this sequence a primer since SantaLucia et al. elaborates that sequences casually designed for use as primers are generally successfully at hybridizing, amplifying and/or detecting, particularly when further optimized as taught by SantaLucia.
Thus, in view of the teachings of the Genbank Accession No. HM081417, Suppiah et al. (2010), An et al. (US2003/0050470) and Santa Lucia (2007), the instant claims lack a special technical feature linking them over the art and a lack of unity requirement is proper.

Species
This application contains claims directed to the more than one patentably distinct species. The species are independent or distinct because they are not obvious variants of each other based on the current record. 
For example, a different search and analysis is required for the methods of group I compared to the methods of group II or the methods of group III. A different search and analysis is also required for the sequence of instant SEQ ID NO: 8 of group IV compared to the methods of groups I, II and III.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, claims 1-4 and 6-8 are generic. There is a search and/or examination burden for the patentably distinct species as the searches are not co-extensive and it would be burdensome to search and examine all of the claims.

The species are Groups A-D. Make an election for each group indicated as set forth below:

If Applicant elects Group I from above, please further elect one choice for group A and B 
Group A: elect at least one bacteria OPTION from the following for claim 5:
Serratia marcescens, 
Klebsiella oxytoca, 
Enterococcus gallinarum, 
Weissella cibaria, or
Coprococcus eutactus.

Group B: elect at least one inflammatory disease OPTION from the following for claims 9-11:
Spondyloarthritis (claims 9-11), 
Psoriasis (claim 9), 
rheumatoid polyarthritis (claim 9), 
psoriatic arthritis (claim 9), 
Crohn’s disease (claims 9-10), 
ulcerative colitis (claims 9-10), 
juvenile idiopathic arthritis (claim 9).

If Applicant elects Group III from above, please further elect one choice for group C and D 
Group C: elect at least one bacteria OPTION from the following for claims 12-14:
Burkholderiales (claims 12-13),
Serratia marcescens (claims 12, 14), 
Klebsiella oxytoca (claims 12, 14), 
Enterococcus gallinarum (claims 12, 14), 
Weissella cibaria (claims 12-13), or
Coprococcus eutactus (claims 12-13).

Group D: elect at least one inflammatory disease OPTION from the following for claims 15-16:
Spondyloarthritis (claims 15-16), 
Psoriasis (claim 15), 
rheumatoid polyarthritis (claim 15), 
psoriatic arthritis (claim 15), 
Crohn’s disease (claims 15-16), 
ulcerative colitis (claims 15-16), 
juvenile idiopathic arthritis (claim 15).

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only orto a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to differentcategories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or(2) A product and process of use of said product; or(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or(4) A process and an apparatus or means specifically designed for carrying out the said process;or(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and a species or grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(a) and by the fee required under 37 CFR 1.1 7(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/kit, and all product/kit claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/kit claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/kit claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/kit claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/kit are found allowable, an otherwise proper restriction requirement between product/kit claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/kit claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/kit claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        December 6, 2021